McLaughlin, J.
This action is brought to recover a penalty of $100 under section 103 of the Transportation Corporations Law (Laws of 1890, chap. 566), which provides, concerning telephone and telegraph companies, that: “ Every such corporation shall receive dispatches from and for other telegraph or telephone lines or corporations, and from and for any individual, and on payment of the usual charges by individuals for transmitting dispatches as established by the rules and regulations of such corporation, transmit the same with impartiality and good faith and in the order in which they are received, and if it neglects or *469refuses to do so it shall pay one hundred dollars for every such refusal or neglect to the person or persons sending or desiring to send any such dispatch, and entitled to have the same so transmitted, but arrangements- may be made with the proprietors or publishers of newspapers for the transmission for publication of" intelligence of general and public interest out of its regular order’.”
There is little or no dispute as to what I consider the material facts involved. The plaintiff attempted to telephone over defendant’s lines from a pay station, where the charge or toll was to be deposited in a box beside the instrument. A person wishing to telephone called the central office and gave the name of the party with whom he wished to communicate. When the desired party was obtained the operator at the central office notified the person and directed him to deposit the proper charge in the box beside the instrument and, upon being apprised that this had been done by a system of bells denoting the various coins deposited, connected the wires. The plaintiff, at the time in question, for the purpose of talking with some one 'at Gloversville, went to the store of Orlando Gifford at- Cranberry Creek,- in the county of Fulton, where the defendant had installed one of its-pay stations in connection with its telephone system; he took the receiver off the hook and called the defendant’s central office, and communicated to the operator there in charge the name of the party with whom he desired to talk; he then hung up the receiver and deposited fifteen cents•—the proper charge—-in the box intended for its reception and the operator, not being able to hear the coins register, refused to connect 'him with the party with' whom he desired to speak until he had paid the charge with the receiver off the hook, which was the established rule and was the only way in which the operator could know that the charge had been paid; the plaintiff refused to make a further deposit, insisting that he had a right to talk — having once deposited his money in the box — and, the operator refusing to permit him to do so, he immediately brought this action to recover the penalty specified in the statute.
*470I am of the opinión that, if every fact as claimed by the plaintiff be found in his favor, nevertheless he would not be entitled to recover. The statute imposes the penalty not for an error of judgment of one of defendant’s operators, a defective instrument, or a misunderstanding as to whether a required chargé for a message has been paid, hut solely for the refusal to transmit dispatches with impartiality, good faith and in order of their reception, after payment of the usual charges as established by rules and regulations of such corporation. Under the defendant’s system, if the charge or toll were paid while the receiver of the instrument was hung up, the operator would be totally ignorant as to whether the proper amount, or indeed any amount at all, had been paid; and the propriety and necessity for the rule that the charge must be paid with the receiver down are too apparent to need comment and this rule was sufficiently established at the trial. The instruction upon the telephone instrument was sufficient to apprise the plaintiff — even though he had never used the instrument before — of what it was necessary to do. There is absolutely no evidence to indicate that the refusal to permit the plaintiff to talk was by reason of any of the acts for which the statute imposes a penalty; on the contrary, the fact' is uncontradicted that the operator offered to allow the plaintiff to talk provided he would deposit the fifteen cents in the box while the receiver was off the hook; and, if he had previously deposited that amount, he could take that matter up with the company at a subsequent time. In this connection it is worthy of note that a similar mistake had previously been made by him at the same station and the additional payment then made had been refunded by the telephone company.
The statute is a penal one and is to be strictly construed. Thompson v. Western Union Telegraph Co., 40 Misc. Rep. 443; Wichelman v. Western Union Telegraph Company, 30 id. 450. Whatever may he the plaintiff’s rights, he cannot recover under the statute in question, for his case does not come within its provisions. It is true the plaintiff testified that, on a former occasion, when using the same instru*471ment, he had been told to pay while the receiver was hung up, but his evidence is strongly controverted by defendant’s witnesses. There is much conflicting evidence as to the instructions which plaintiff had formerly received, in view of which, under his own admission that he had used the same instrument on at least one former occasion without difficulty, I do not think I would be justified in finding that he did not know the proper way to use it. However, I do not deem it necessary to pass on that question; for, assuming that the plaintiff was ignorant of the method of payment required, or through the ignorance or negligence of some of defendant’s servants had been misinformed on that subject, he might be entitled to maintain an action to recover the damages sustained, but not for the penalty imposed by the statute. The purpose of the statute is apparent. It is to secure impartial service to the public, without discrimination; and the penalty is only incurred by acts of partiality, bad faith or discrimination. Wiehelman v. Western Union Telegraph Co., supra. If this be the correct construction to be put upon the statute, then, if the plaintiff had deposited his money in the proper way, and the operator through some defect in the apparatus had failed to hear it when it dropped in the box and refused to allow him to talk, he could maintain an action to recover" his damage but not for the penalty, since, as we have already seen, the imposition of the penalty is limited to acts of partiality, bad faith or a preference.
The complaint, therefore, must be dismissed.
Complaint dismissed.